           Case 1:18-cr-00056-DAD-SKO Document 112 Filed 08/25/20 Page 1 of 2


 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     PARAMJIT MANGAT
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9                                                   ) Case No.: 1:18-CR-00056-DAD-SKO
     UNITED STATES OF AMERICA,                       )
10                                                   ) ORDER TO EXTEND SURRENDER
                   Plaintiff,                        ) DATE
11                                                   )
            vs.                                      )
12                                                   )
     PARAMJIT MANGAT,                                )
13                                                   )
                   Defendant                         )
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.

16   DROZD. O’NEILL, HENRY Z. CARBAJAL III, ASSISTANT UNITED STATES

17   ATTORNEY:

18          COMES NOW Defendant, PARAMJIT MANGAT, by and through his attorney of

19   record, DAVID A. TORRES hereby requesting that the surrender date of the defendant, Paramjit

20   Mangat, herein, be extended from August 26, 2020 to November 23, 2020 for the following

21   reason(s):

22          On June 12, 2020, Mr. Mangat was sentenced to a term of fourteen months in prison. He

23   is currently scheduled to surrender on August 26, 2020. The designated prison is the Federal

24   Bureau of Prisons in Lompoc, California. Mr. Mangat has suffered from Type II Diabetes for

25   approximately twenty years and continues to suffer from such. Additionally, Mr. Mangat has




                                    Proposed Order to Extend Surrender Date
                                                      1
          Case 1:18-cr-00056-DAD-SKO Document 112 Filed 08/25/20 Page 2 of 2


 1   been diagnosed with thyroid issues and high blood pressure. Furthermore, he suffers from

 2   Rheumatoid, back pain, high cholesterol, and gout.

 3          As the court is aware, Lompoc has been the subject of COVID-19 outbreaks in the past

 4   months. Based on Mr. Mangat’s comorbidities he is highly susceptible to contracting COVID.

 5          Based in the foregoing, good cause is hereby found to extend the surrender date to the

 6   aforementioned date.

 7

 8                                                                 Respectfully Submitted,

 9   DATED: August 24, 2020                                        /s/ David A Torres          ___
                                                                   DAVID A. TORRES
10                                                                 Attorney for Defendant
                                                                   PARAMJIT MANGOT
11

12

13

14
                                                 ORDER
15
            Based solely on the representations regarding defendant’s medical condition, his
16
     surrender date is hereby extended to November 23, 2020.
17
     IT IS SO ORDERED.
18
        Dated:    August 25, 2020
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25




                                   Proposed Order to Extend Surrender Date
                                                     2
